CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered. Claims 16-35 are presented for examination. Claims 1-15 are cancelled. 

Remarks
2.	Applicant's amendments to alleviate the Claims Objections of claim 29 have been fully considered and are persuasive, therefore the Claims Objections are respectfully withdrawn.

Allowable Subject Matter

3.	Claims 16-35 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 16, 19 and 22, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Krenkler teaches a digital assistant application called “CoPilot”, that communicates with the user through a combination of chatting, voice and visual inputs. For example, using a CoPilot user interface on a mobile device, a project manager inputs a voice command such as "Copilot, what is going on with the costs of project ABC this month?". The Copilot provides a response such as "The project cost for this month are higher than average. Take a look at the cost trend chart.", and provides a visualization of the project costs. The user can also chat in real-time using a chat window of the CoPilot. The CoPilot user interface is docked or floating over the background window. 
The prior art of Rogers teaches that a first-time user of web page is presented with informative materials by a virtual agent (VA) presenting a tutorial indicating the functions and tools of the web page, which are superimposed on the web page. The VA icon is displayed over the web page. While the VA displays a tutorial, the background web page is updated with focus indicator arrows next to the appropriate user interface elements.
The prior art of Darby teaches a chatbot, which is an automated program that conducts a conversation via audio and/or textual communications with a user.  
But the claims of the present invention recite a different combination of limitations. Claim 16 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“A computing system comprising: 
a non-transitory machine-readable storage medium that stores software; and 
a processor, coupled to the non-transitory machine-readable storage medium, to execute the software that implements a chatbot to receive one or more messages from a chat window 
presented at a client device coupled to a network and is configurable to: 
detect a message in a conversation log that is associated with a conversation session associated with the chat window, 
wherein the message corresponds to user input and indicates an intent to perform an action, 
wherein the intent is associated with a component of a database and 
a representation of the message is displayed via the chat window concurrently displayed over a background page user interface at the client device; and 
in response to detecting the message that indicates the intent to perform the action: 
obtain data corresponding to the message from the database; and 
visually update the background page user interface associated with the chat window at the client device based on the data corresponding to the message obtained from the database 
while the chat window comprising a graphical representation of a conversation including the representation of the message corresponding to the user input is concurrently displayed over the background page user interface“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
June 10, 2022